         Case 1:21-cv-06800-ER Document 22 Filed 08/25/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

RAINMAKERS PARTNERS LLC,
                              Plaintiff,

                – against –
                                                                 ORDER
NEWSPRING CAPITAL, LLC,                                      21 Civ. 6800 (ER)
NEWSPRING HOLDINGS, LLC, and
NSH III MANAGEMENT COMPANY,
LLC,
                              Defendants.


RAMOS, D.J.:

         On August 12, 2021, Plaintiff filed this suit, along with a motion for a temporary

restraining order and preliminary injunction. Docs. 1, 6, and 7. The Court denied the

request for a temporary restraining order, and held a hearing on August 24, 2021 on the

request for a preliminary injunction. See Doc. 9. For the reasons stated at that hearing,

the Court DENIES Plaintiff’s motion for preliminary injunction, and the Clerk of Court is

respectfully directed to terminate the motions. Docs. 6 and 7.


         It is SO ORDERED.


Dated:     August 25, 2021
           New York, New York

                                                          EDGARDO RAMOS, U.S.D.J.
